Citation Nr: 9917916	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-16 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as being due to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in December 1983, after 
having served on active duty, to include service in Vietnam, 
for a period in excess of 20 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  A hearing was held before a hearing 
officer at the RO in July 1997, and the hearing officer's 
decision was entered in October 1997.  Most recently, a Video 
Conference hearing was conducted by the undersigned Member of 
the Board in September 1998.  


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death, to include as being due to exposure to Agent 
Orange, is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death, to include as being due to exposure to Agent 
Orange, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
appellant's claim for service connection for the cause of the 
veteran's death, to include as being due to exposure to Agent 
Orange, is whether she has presented evidence of a well 
grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him or her in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the appellant has not met her 
burden of submitting evidence to support a belief by a 
reasonable individual that her claim for service connection 
for the cause of the veteran's death, to include as being due 
to exposure to Agent Orange, is well grounded.

The official death certificate reflects that the veteran's 
death, in July 1996, was caused by liver metastasis, due to 
or as a consequence of cancer of the pancreas.  An autopsy 
was not performed.  The record elsewhere reflects that 
metastatic adenocarcinoma, thought to have been primary in 
the pancreas, was initially assessed in 1996.   

At the time of the veteran's death, service connection was in 
effect for left knee disability (postoperative status), high 
frequency hearing loss and tinea cruris.  The appellant 
neither contends, nor does the evidence reflect, that any of 
the foregoing service-connected disabilities played any role 
in producing the veteran's death. 

Under the law, in the context of this issue on appeal and in 
consideration of the below-addressed legislation bearing on 
exposure to Agent Orange, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).

The appellant contends, in essence, that the pancreatic 
cancer implicated in the veteran's death may in fact have 
been traceable to his exposure to Agent Orange while serving 
in Vietnam.  She elaborates that the veteran was in multiple 
areas in Vietnam where Agent Orange had been sprayed.  In 
this regard, a threshold requirement for service connection 
on the basis of exposure to Agent Orange, which exposure is 
conceded (given the veteran's service in Vietnam) for 
purposes of the current appeal, is that any disability 
claimed be among those identified under the provisions of 
38 U.S.C.A. § 1116 (West 1991) and 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e) (1998), as subject to presumptive (though 
rebuttable) service connection.  However, while the record 
reflects that the veteran was assessed (as noted above) as 
having metastatic adenocarcinoma, thought to have been 
primary in the pancreas, in 1996, the Board must emphasize 
that such condition is not included under the above-cited 
legislation as being potentially related to exposure to Agent 
Orange.  Further, with respect to direct service connection 
for the veteran's fatal cancer, presumptive service 
connection therefor is not in order inasmuch as his 
ultimately fatal cancer was first shown many years after his 
separation from service.  See 38 U.S.C.A. §§ 1112, 1131 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Under these 
circumstances, then, and inasmuch as metastatic 
adenocarcinoma, thought to have been primary in the pancreas, 
is the lone disease implicated in the veteran's death, a 
plausible claim for service connection for the cause of the 
veteran's death, both on a direct basis and insofar as having 
been due to exposure to Agent Orange, is not presented. 
Consequently, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).

In reaching the foregoing conclusion, the Board is cognizant 
of a February 1997 statement from Efrain R. Casas, M.D., 
wherein the physician opines that it was "possible" that 
the veteran's exposure to Agent Orange in Vietnam may have 
been a factor in the subsequent development of his 
malignancy.  However, inasmuch as the statement essentially 
conveys a generic opinion bearing on the mere possibility of 
a link between the veteran's inservice exposure to Agent 
Orange and his subsequent fatal cancer, it is, as such, too 
general and inconclusive to render the appellant's claim for 
service connection for the cause of the veteran's death, 
insofar as predicated on such exposure, well grounded.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Finally, while 
the Board also notes a July 1997 statement from Dr. Casas 
wherein he observes that the primary source of the veteran's 
fatal cancer was in fact "never completely established", 
such statement, in the absence of alternative evidence 
verifying a primary source other than the pancreas, affords 
no basis to alter the disposition advanced hereinabove.  

In addition, although the Board has considered and disposed 
of the foregoing claim on a ground different from that of the 
RO, the appellant has not been prejudiced by the Board's 
decision.  This is because, in assuming that such claim was 
well grounded, the RO accorded the appellant greater 
consideration than this claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the appellant.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the appellant's claim for service 
connection for the cause of the veteran's death, to include 
as being due to exposure to Agent Orange, the Board is of the 
opinion that its discussion above bearing on such issue is 
sufficient to inform the appellant of the elements necessary 
to complete her application for a claim relative to such 
benefit.  See Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for the cause of the 
veteran's death, to include as being due to exposure to Agent 
Orange, is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





 

